Citation Nr: 1506853	
Decision Date: 02/13/15    Archive Date: 02/18/15

DOCKET NO.  12-12 856	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a cardio vascular disease, claimed as atherosclerosis, to include as secondary to herbicide exposure.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Wasik, Counsel


INTRODUCTION

The Veteran served on active duty from June 1967 to November 1970.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.    

The issue on appeal was previously before the Board in March 2012 when it was remanded to issue the Veteran a statement of the case and to allow him a chance to perfect his appeal of the issue.  The Veteran was subsequently issued the statement of the case and he perfected his appeal with the timely submission of a substantive appeal.  The issue is again before the Board.  With various cardiovascular diagnoses discussed in the record, the Board has seen fit to expand the scope of this claim to include more than just the initially claimed atherosclerosis. 

The Veteran testified before the undersigned at a hearing conducted at his RO in November 2013.  

The record before the Board consists of the Veteran's paper claims files and electronic records within Virtual VA and the Veterans Benefits Management System.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran is claiming that he currently has atherosclerosis which is due to herbicide exposure during his active duty service in Vietnam.  The Veteran's military records document his service in Vietnam during the Vietnam conflict and his exposure to herbicides including Agent Orange is presumed.  

If a veteran was exposed to an herbicide agent (to include Agent Orange) during active military, naval, or air service, the following diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even if there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied: chloracne, Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, chronic lymphocytic leukemia (CLL), Type II diabetes (also known as Type II diabetes mellitus or adult-onset diabetes), acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx or trachea), and soft-tissue carcinomas (other than osteosarcoma, Kaposi's sarcoma, or mesothelioma). 38 C.F.R. § 3.309(e). 

In addition, effective August 31, 2010, VA amended 38 C.F.R. § 3.309(e) to add additional conditions, including ischemic heart disease to the list of disease associated with exposure to an herbicide agent (to include Agent Orange).  75 Fed. Reg. 53202 -53216 (August 31, 2010).  "Ischemic heart disease" includes atherosclerotic cardiovascular disease and coronary artery disease.  See 38 C.F.R. § 3.309(e).  

It is unclear whether or not the Veteran has a cardiovascular disorder that is presumed to be due to herbicide exposure or otherwise related to service. 

While the medical evidence of record documents the presence of atherosclerosis of the aorta in an October 2007 VA chest X-ray, this finding is does not document the presence of atherosclerotic cardiovascular disease, which is atherosclerosis in the heart itself.   There is a distinction and medical clarification would be helpful.

The report of a January 2010 VA examination resulted in a diagnosis of peripheral vascular disease of the bilateral legs.  However the examination report indicates that the Veteran had cardiac complications described as unknown.  Furthermore, the examiner wrote that the peripheral vascular disease was significant and the likelihood of "occult coronary disease" is high.  An exercise treadmill test was suggested to exclude coronary artery disease resulting from atherosclerotic vascular disease.  The Board notes that coronary artery disease is a presumptive disease associated with exposure to herbicides.  If the Veteran has coronary artery disease, service connection would be warranted on a presumptive basis under 38 C.F.R. § 3.309(e).  A remand is required to schedule the Veteran for the appropriate examination to determine if he has coronary artery disease, or some other cardiovascular condition related to service.  

The Veteran has submitted a statement from a private, R.M.M., M.D., wherein the physician noted that X-rays showed atherosclerosis.  The physician reported he had reviewed medical records and believed that the atherosclerosis "may be" directly related to the Veteran's exposure to herbicides.  The physician later wrote that the condition, as likely as not, was related to exposure to Agent Orange.  Significantly, the physician did not provide a rationale for why he found there was an etiologic link between active duty exposure to herbicides and the development of atherosclerosis.  As the issue on appeal is being remanded for the above development, the Board finds the Veteran should be informed that he should contact R.M.M., M.D., and request that the physician provide a rationale to support his etiology opinion.  

Accordingly, the case is REMANDED for the following action:

1.  Undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim.  Obtain, to the extent possible, all outstanding VA records of pertinent medical treatment.

2.  Inform the Veteran that he should contact R.M.M., M.D and request that the physician provide a rationale to support his January 2009 etiology opinion linking atherosclerosis to the Veteran's exposure to herbicides while on active duty.  

3.  After any additional records are added to the file, and after the Veteran has been provided a reasonable opportunity to obtain documentation including a rationale from R.M.M., M.D, the Veteran should be afforded a VA examination by a physician with sufficient expertise to determine the nature and etiology of any cardiovascular disease, including coronary artery disease, that is present during the period of the claim.  All pertinent evidence of record must be made available to and reviewed by the examiner.  The examiner should specifically review any records from R.M.M., M.D.  Any indicated studies should be performed.  The examiner should identify the diagnoses of all cardiovascular conditions found.  The examiner should specifically note whether or not the Veteran has coronary artery disease.  For each cardio vascular condition diagnosed, the examiner should provide an opinion as to whether there is a 50 percent or better probability that such diagnosed disorder is etiologically linked to active duty service to include presumed exposure to herbicides including Agent Orange.  

The rationale for all opinions expressed must also be provided, and the rationale should include a discussion of any differing opinions of record.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training). 

4.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the issue on appeal. 

5.  If any benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative an appropriate supplemental statement of the case that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The appellant and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Dennis F. Chiappetta
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



